285 S.W.3d 834 (2009)
Ricky L. LANGLEY, Jr., Appellant,
v.
Salina M. Langley SULLIVAN, Respondent.
No. ED 91722.
Missouri Court of Appeals, Eastern District, Division Two.
June 23, 2009.
Ronald H. Bartlett, Columbia, MO, for. Appellant.
James T. Hensley, Jr., Kirksville, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Ricky L. Langley, Jr. (hereinafter, "Father") appeals from the trial court's judgment modifying a judgment of dissolution entered by the trial court, which had awarded him sole legal and physical custody of his two minor children subject to Salina M. Langley's (hereinafter, "Mother") visitation. Father argues the trial court erred in modifying custody of the minor children in favor of Mother because the judgment was not supported by substantial evidence and was against the weight of the evidence.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).